DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s contention (see pages 5-6 filed 07 December 2021) with respect to the rejection of the claims under 35 U.S.C. 101 has been fully considered and is persuasive.  Therefore, the rejection of the claims under 35 U.S.C. 101 has been withdrawn.  

3.	Applicant’s contention (see pages 6-8 filed 07 December 2021) with respect to the rejection of the claims under 35 U.S.C. 103 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of the claims under 35 U.S.C. 103 has been withdrawn.  
Subsequently, the prior art rejections of all claims dependent therefrom are withdrawn.

However, upon further consideration, new grounds of rejection are warranted (see below).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barker, US 2017/0059337), and further in view of Wipperfurth (US 2019/0324600).
	Regarding claims 1, 7, and 8, Barker discloses an information processing device (itinerary computing device and method; Barker at title, abstract, 0052), comprising:
A processor (Barker at 0059) programmed to function as:
A first acquirer configured to acquire, from a user, plan information including a scheduled time and a destination (scheduled event time and location; Barker at abstract, 0003, 0020).
A second acquirer configured to acquire a spare time (early arrival parameter; Barker at 0030, 0047).
A third acquirer configured to take into consideration the acquired spare time and to use the acquired spare time to determine a travelling schedule information to enable arrival at the destination earlier than the scheduled time by the spare time or more (route generation to scheduled event a function of early arrival parameter, i.e. the arrival at the event will be according to the spare time specified by the user; Barker at 0028-0030).
A display controller configured to display, on a display unit, information regarding the travelling schedule information (device configured to display routing and notifications regarding the travelling schedule; Barker at 0055, 0056).
While Barker specifically accounts for user defined spare time or tardiness time when arriving to a destination, the specification of Barker only accounts for displaying the amount of 
Wipperfurth, in a similar invention in the same field of endeavor, teaches traveling notifications displayed to include the spare time (early arrival time displayed and updated; Wipperfurth at 0090, Fig. 7).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Barker with the updated early arrival notification as taught by Wipperfurth.  Doing so would provide less mental burden for the driver by providing a quick reference to preferred travel information.

Regarding claim 2, Barker discloses wherein the third acquirer determines an estimated departure time at a departure point, an estimated arrival time at the destination, and transportation so as to enable arrival at the destination earlier than the scheduled time by the spare time or more, and acquires the estimated departure time, the estimated arrival time, and the transportation thus determined, as the travelling schedule information (departure time , arrival time and route information for a given itinerary and modes of transportation; Barker at 0028, 0034-0036). 

Regarding claim 3, Barker discloses wherein the second acquirer acquires the spare time related to the user (early arrival parameter; Barker at 0030).



Regarding claim 5, Barker discloses wherein the second acquirer acquires the spare time associated with transportation from a departure point to a destination (early arrival parameter from route including the departure location and destination; Barker at 0020, 0028, 0030-0033).

Regarding claim 6, Barker discloses wherein the processor is further configured to function as: a fourth acquirer configured to acquire position information of the user (GPS data; Barker at 0006), a fifth acquirer configured to acquire an arrival time at which the user arrives at the destination, on the basis of the position information acquired at the fourth acquirer (based on location and historical/itinerary information, calculating ETA; Barker at 0006, 0021, 0028, 0036).  The combination teaches a deriver configured to derive the spare time for the user on the basis of the time between the arrival time acquired at the fifth acquirer and the scheduled time (early arrival time calculated based on scheduled and arrival time, displayed and updated; Wipperfurth at 0090, Fig. 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        09 March 2022